        Case 1:20-cv-02195-CRC Document 11-2 Filed 10/14/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  AMERICAN OVERSIGHT,

                        Plaintiff,

                 v.                               Civil Action No. 20-2195 (CRC)

  U.S. DEPARTMENT OF HOMELAND
  SECURITY, et al.,

                        Defendants.


                          [DEFENDANTS’ PROPOSED] ORDER

       It is further ORDERED that the parties shall file a further Joint Status Report by no later

than November 12, 2020, informing the Court of the status of this matter.



__________________________                                  ______________________________
Date                                                        Christopher R. Cooper
                                                            United States Court Judge
